Name: 94/77/EC: Commission Decision of 7 February 1994 amending Council Decision 90/424/EEC on expenditure in the veterinary field
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  environmental policy;  EU finance;  agricultural activity
 Date Published: 1994-02-08

 Avis juridique important|31994D007794/77/EC: Commission Decision of 7 February 1994 amending Council Decision 90/424/EEC on expenditure in the veterinary field Official Journal L 036 , 08/02/1994 P. 0015 - 0015 Finnish special edition: Chapter 3 Volume 56 P. 0033 Swedish special edition: Chapter 3 Volume 56 P. 0033 COMMISSION DECISION of 7 February 1994 amending Council Decision 90/424/EEC on expenditure in the veterinary field (94/77/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 93/439/EEC (2), and in particular Article 24 (1) thereof, Whereas Article 24 of Decision 90/424/EEC provides for the possibility of a Community financial measure for the eradication and monitoring of the diseases listed in the Annex thereto; Whereas heartwater, babesiosis and anaplasmosis transmitted by vector insects are present in the French overseas departments; Whereas the specific health situation of the French overseas departments justifies the addition of the abovmentioned diseases to the Annex to Decision 90/424/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following indents are hereby added to Group 1 of the disease list in the Annex to Decision 90/424/EEC: '- heartwater transmitted by vector insects in the French overseas departments - babesiosis transmitted by vector insects in the French overseas departments - anaplasmosis transmitted by vector insects in the French overseas departments'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 203, 13. 8. 1993, p. 34.